Citation Nr: 1403938	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-48 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment rendered at Seven Rivers Hospital from March 19, 2010 through March 23, 2010.

(The issue of entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) will be addressed in a separate document of this date.)



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of a VAMC that denied payment or reimbursement of unauthorized medical expenses incurred in connection with treatment at Seven Rivers Hospital from March 19, 2010 through March 23, 2010.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at the RO in St. Petersburg in January 2012.  A transcript of the hearing has been associated with the VA claims folder.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was hospitalized at Seven Rivers Hospital from March 12, 2010 through March 23, 2010.  He is appealing the denial of payment beyond the stabilization date of March 19, 2010. 

During the January 2012 hearing, the Veteran submitted telephone logs to show that he was in frequent contact with VA during his hospitalization at Seven Rivers Hospital.  

A March 22, 2010 VA Social Work note, documents that the Veteran's "wife ha[d] been trying to talk with VA staff via phone regarding transferring [the Veteran] to the VA and ha[d] become very frustrated with her inability to reach VA staff." 

With the exception of March 22 treatment, other records of VA treatment from March 2010 have not been associated with his claims file.  It is possible that these records could shed more light on the content of the Veteran's phone calls, whether a VA facility was available, or whether a transfer of the Veteran had been refused. See 38 C.F.R. § 17.1005 (2013).

Finally, as noted on the title page, the Veteran is seeking a TDIU rating.  This issue is inextricably intertwined with the Veteran's claim for reimbursement, as favorable resolution of that claim might have bearing upon the claim for reimbursement. 

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to obtain copies of all of the Veteran's VA treatment records from March 2010.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  After completing all indicated development, the AOJ should readjudicate the issue on appeal in light of all the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


